                       Case 6:19-cr-06068-FPG Document 1 Filed 12/11/18 Page 1 of 8
 AO 91 (Rev. 02109) Criminal Complaint




               L]nflted S'tates Df,st
                                                                forthe


                           United States of America


                       RAUL ABIDEL MARTINEZ
                                             v.
                                                      Westem District of New   Y


                                                                                   W
                                                                                   case No.    t8-Mr-         4t I t,

                                         Defendant.




                                                       CRIMINAL COMPLAINT


       I, RYAN J. SZWEJBKA, the complainant in this case, state that the following is true to the best of my
knowledge and belief.

        On or about December 4,2018, in the County of Monroe, in the Western District of New york, the
                                                                                                       defendant
violated offenses described as follows:

knowingly and unlawfully possessing afrearm and/or ammunition by a convicted felon, in violation
                                                                                                 of Tifle lg,
United States Code, Section 922(de).



SEE   ATTACHED AFFIDAVIT OF SPECIAL AGENT RYAN J. SZWEJBKA.

         This Criminal Complaint is based on these facts:


         E   Continued on the attached sheet.




                                                                     S/A RYAN J. SZWEJBKA
                                                                                     pinted   name and   title
Sworn to before me and signed in my presence.

Date: Decemberll.2018
                                                                                         trudge's signature


                                                                     HONORABLE MARIAN W. PAYSON
City and State: Rochester, New york                                  TINITED STATES MAGISTRATE ruDGE
                                                                                      Pinted name and title
          Case 6:19-cr-06068-FPG Document 1 Filed 12/11/18 Page 2 of 8



 IN THE UNITED STATES DISTRICT COURT
 FOR THE WESTERN DISTRICT OF NEVT YORK


 UNITED STATES OF AMERICA,                                             18-MI-     4tl/,
               -Y-                                                     AFFIDAVIT
 RAUL ABIDEL MARTINEZ,

                                     Defendant


 State of New York )
 County of Monroe     )   ss
 City of Rochester )


        I, Ryan J. Szwejbka, afftmto the following facts:

        1.     Your affiant, Special Agent Ryan J. Szwejbka,       states that   I am a Senior Special
Agent with the United States Department of Justice, Bureau of Alcohol, Tobacco,
                                                                                Firearms,
& Explosives (hereinafter designated   as   ATF), and am assigned to the Rochester, New york
Field Office. Your affiant is a graduate of the Criminal Investigator School and
                                                                                 the ATF
National Academy, both located at the Federal Law Enforcement Training Center
                                                                              in Glynco,
Georgia. Your affianthas been employed        as an   ATF Special Agent for over seventeen years.
As part of my professional experience, I have participated in State and Federal
                                                                                investigations
involving the illegal possession of firearms and narcotics. Previously, I was employed
                                                                                       by the
State of South Carolina as aProbation and Parole Agent for one and
                                                                   one half years. I eamed

a Bachelor's of science Degree from the university of south Carolina              (usc) in Criminal
Justice n1996. I received my Master's Degree from USC in Criminal
                                                                  Justice in1999. I have
paricipated in the service of State and Federal search and seizure wanants
                                                                           and have seized
or assisted in seizing contraband, including firearms, ammunition,
                                                                   docume ntaryevidence and
              Case 6:19-cr-06068-FPG Document 1 Filed 12/11/18 Page 3 of 8



 contraband. I further state that I am the kind of Special Agent as delineated in Title 18, United

 States Code, Section 3051.




          2.     This affidavit is submitted in support of a criminal complaint against Raul A.

 MARTINEZ, (herernafter "MARTINEZ"), for violations of Title 18, United States Code,

 Section 922(g)(l) (felon in possession of a firearm and/or ammunition). The assertions made

 herein are based solely upon the personal knowledge of your affi,ant or upon information
                                                                                                   I
 have received from this investigation, including various police reports produced in relation
                                                                                              to
the arrest of the defendant and discussions with other law enforcement agents and officers,
                                                                                            all
of which are true and correct to *re best of my knowledge and belief. Further, your affiant

has had discussions with law enforcement officers involved in this investigation who
                                                                                     have

confirmed the accuracy of the information contained within this affidavit. Since this affidavit

is being submitted for a   limited purpose, I have not included each and every fact that I know

conceming this investigation. Rather, I have set forth only those facts that relate to the
                                                                                           issue

of whether      probable cause exists   to believe that the   defendant committed the above-

mentioned offenses. In support thereof, I respectfully state the following:



         3.      On or about December 4,2018, WPD received a phone call atapproximately

3:00 a.m. from a resident atl267 Wall Road located in the town of Webster,           york, after
                                                                           New
obsewing a male outside shining a flashtight into his barn. The resident described
                                                                                   the male
as   wearing dark clothingandon a bicycle or moped type mode of transportation
                                                                               with a bright
headlight. The resident observed the individual leave his/her properry traveling
                                                                                 westbound
on Wall Road towards Holt Road. WPD Officer B. Schmidt responded
                                                                 to Wall Road and
            Case 6:19-cr-06068-FPG Document 1 Filed 12/11/18 Page 4 of 8



 observed   MARTINEZ, who matched the description provid ed by the witres s at           1267   W all
 Road, in front of   l2l5 Wall Road. Officer Schmidt       stopped and questioned MARTINEZ,

 who advised Officer Schmidt that he had aBB gun in his backpack. Officer Schmidt observed

 MARTINEZwas wearing a body armor vest under his clothing. Officer Schmidt conducted

 a pat frisk for officer safety purposes and discovered an unloaded .38 caliber Iver
                                                                                     Johnson,

 Model US Revolver Company, revolver bearing serial number D24Bg3, in MARTINEZ,S

 waistband. A search of MARTINEZ'sbackpack revealed aloaded Euroarms, Brescia New

 Army Model, .44 callber black powder handgun bearing serial number IL22l, with the

 hammer back and a firrng cap       in place,   and a disassembled Savage/Stevens Model 94 12

 gauge shotgun   beaing serial number P331887. MARTINEZ was arrested for Criminal

Possession of a weapon in the 3'd degree and ffansported to the    wPD. wpD      discovered that

MARTINEZ was on Federal Probation stemming from a Bank Robbery conviction and

contacted Federal Probation.




       4.      Continuing on or about December 4,2018, your affiant was contacted by RpD

Investigator sal Amato, who relayed the information regarding MARTINE              z,s   anest in

webster. Investigator Amato advised that RPD was with Federal probation                          at
MARTINEZ'S residence located at425 Portland Avenue, Rochester, New york. your affiant

spoke via phone with United States Federal Probation Officer Cathy Buckert,
                                                                            and she advised

the following information. She summarized the arrest     ofMARTINEZ earlierin the morning,
and stated that she had submitted, a search application for MARTINEZ,S residence.

MARTINEZ      resides   in a boarding house and stays in a locked singte bedroom and is the only

person with dominion and control of that room. Chief
                                                     United States probation Officer San
         Case 6:19-cr-06068-FPG Document 1 Filed 12/11/18 Page 5 of 8



Giacomo authorizedthe search application. OfficerBuckert advised she obtained the keys to

"the defendant's" room from MARTINEZ, which were on his person when arrested by

WPD.



       5.       Your affiant was requested to respond to MARTINEZ'S residence located at

425 Pottland Avenue to assist because additional firearms were located. Upon
                                                                             arrival, your
affiant observed numerous firearms and ammunition that were located and listed as follows:

            o    One (1) rusted revolver with no markings

            .    One (1) small revolver with markings ,,Defender,, on banel


            '   One (1) blank .45 callber revolver loaded with six (6) rounds of live blank

                cartridges

            o    one (1) American Standard handgun beartngnumber       l2ol4
            o   One (1) Remington Model 870 12 gavge Shotgun bearing serial number

                8086222M

            o   one (1) Anderson Manufacturing, Model AM-15, .223/5.s6 mm caliber rifle

                lower receiver (firearm) bearing serial number 14077160

            o   Twenty-five Q1)blue 12 gauge shotgun rounds of ammunition

            .   one (1) box of American Eagle brand .22 caliber long rifle rounds

            .   Five (5) rounds of Remington 12 gauge ammunition

            o   Five (5) rounds of Winchester L2 gauge ammunition

          o     Twentr-eight (28) rounds of winchester Colt .45 callber ammunition
               Case 6:19-cr-06068-FPG Document 1 Filed 12/11/18 Page 6 of 8



                     Eighteen (18) rounds    of winchester-westem .348 Super-win rounds of
                     ammunition

                .    Numerous brass shell casings and primers for reroading purposes



           6.        Of the nine (9) firearms, three (3), meet the federal definition of a firearm

 according to Title 18, United States Code, Section 921(a)(3). The following firearms and

ammunition were researched by your affiantand were not manufactured in the State of New

York, and therefore would have had to travel in, and affect interstate/forergn commerce in

 order to be possessed in the State of New     york by MARTINEZ:

    FIREARMS:

                '    .38 caliber Iver Johnson, Model US Revolver Company, revolver bearing

                     serial number D24893

                o    Savage/Stevens Model 9412 gauge shotgun bearing serial number p331887


                '    Anderson Manufacturing, Model AM-15, .223/5.56 mm caliber rifle lower

                     receiver (firearm) bearing serial number 14077160

   AMMUNITION:

                     Winchester various calibers   -   51 rounds

                     Remington 12 gauge - 5 rounds



       7   .        RPD Investigators Sal Amato and Andrew Taylor interviewed MARTINEZ
                                                                                       at
the Clinton Section RPD office. Prior to the interview, MARTINEZ
                                                                 wasread his Miranda
waming verbatim from the Rochester Police Department Notification
                                                                  and Waiver Form
1185' MARTINEZ waived, his rights and agreedto speak. MARTINE
                                                                              z   admittedhe was
            Case 6:19-cr-06068-FPG Document 1 Filed 12/11/18 Page 7 of 8



 wearing a ballistic vest and possessed the firearms found in his possession by the Webster

 Police Department. MARTINEZ further stated that he could have shot the WpD officer                if
 he wanted to but he didn't, and only one gun was loaded. When asked about the firearms

 and ammunition found in his bedroom, MARTINEZ statedthat anything that was found to

 be illegal, he found on the street and he was planning on   tuming it in to the proper authorities,

 however, he never got around to it.




        8.        A review of MARTIENZ'S criminal history         reveals that the defendant has

multiple prior federal felony convictions in the Western District of New york:

             a.   On or about July 1I,2007 MARTINEZ pledguilty in District Court, Wesrem

                  District of New York, to the crime of Felon in Possession of a Firearm      , and
                  was sentenced to a term of imprisonment for 46 months in the Bureau of

                  Prisons.

             b. on or about August 23,2011, MARTINEZ               pled guilty in District Court,

                  western District of New York, to the crime of Bank Robbery, and was

                  sentenced to 51 months plus 9 months consecutive on the TSR violation of the

                  aforementioned Felon in Possession of a Firearm charge, for atotalterm of 60

                  months.



       9.         Based on the above information,   your affiantsubmits there is probablecause to

believe that on December 4,2018, in the City of Rochester, County of Monroe,
                                                                             Western
           Case 6:19-cr-06068-FPG Document 1 Filed 12/11/18 Page 8 of 8



District of New York, RAUL ABIDEL MARTINEZ was in violation of Title 18, United

States Code, Section 922(g)(I) (felon in possession of a   firearm and/or ammunition).




                                                                 Agent Ryan J. Szwejbka
                                                  Bureau of Alcohol, Tobacco, Firearms,
                                                  and Explosives


Swom to and subscribed to
before me this I t day of December, 2OLB.


(Y1aa'cm   u){tu.,l*
            -)
HONORABLE MARTAN W. PAYSON
United States Magistrate Judge
